DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 15, 16, 18, 20, 21, 22, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "each deflection position" in claim 1. There is insufficient antecedent basis for this limitation in the claim since claim 1 does not define that the electron beam is deflected.
Claim 3 recites that the conductive layer “…is formed on the first outer frame portion in other than the first internal region”. It is unclear whether the claim is intended to recite that the conductive layer is formed on the first outer frame portion in a region other than the first internal region; or if it is intended that the claim recite that the conductive layer is formed on the first outer frame portion which is separate from the first internal region.
Claim 4 inherits the limitations of claim 3.
Claim 5 recites that the second insulating layer is exposed to the outside atmosphere. It is unclear to what this atmosphere is outside; i.e. referring to the atmosphere outside of the chamber, or outside of the atmosphere in which the first insulating layer is located, etc.
Claim 6 inherits the limitations of claim 4.
Claim 7 inherits the limitations of claim 6.
Claim 8 inherits the limitations of claim 6.
Claim 9 inherits the limitations of claim 6.
Claim 10 inherits the limitations of claim 6.
Claim 11 inherits the limitations of claim 4.
Claim 12 inherits the limitations of claim 5.
Claim 15 recites that “the detection electrode is arranged close to the second internal region”. The term “close” is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 16 inherits the limitations of claim 15.
Claim 18 recites the limitation "each deflection position" in claim 17. There is insufficient antecedent basis for this limitation in the claim since claim 17 does not define that the electron beam is deflected.
Claim 20 recites the limitation "the potential of the structure of the column" in claim 17. There is insufficient antecedent basis for this limitation in the claim since claim 17 does not define that a potential is applied to the column.
Claim 21 recites “the low-magnification image” and “the high-magnification image”. There is insufficient antecedent basis for these limitations in the claim, since the claim does not prior define that low and high magnification images are acquired.
Claim 22 recites “the threshold value”. There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites that the second insulating layer is exposed to the outside atmosphere. It is unclear to what this atmosphere is outside; i.e. referring to the atmosphere outside of the chamber, or outside of the atmosphere in which the first insulating layer is located, etc.

Allowable Subject Matter
Claims 1, 13, 14, 17, 19, 23-26, 28, and 29 are allowed.

Regarding independent claim 1; Ogura U.S. PGPUB No. 2014/0346352 discloses a charged particle beam device comprising: an electron optics system 40; a stage 21; a sample chamber holding a sample (“a biological sample is sealed in the sample supporting member” [0041]) and including a first insulating layer 11, and a conductive layer 12 formed on the first insulating layer 11 (as illustrated in figure 1); a signal detection circuit and detecting a current (“the value of current of electrons passing through the metal laminated films is measured” [0042]); and a main control unit that irradiates the conductive layer 12 of the sample chamber placed on the stage 21 with an electron beam 41 from the electron optics system 40. However, Ogura does not disclose that the insulating layer 11 is in contact with the sample, and does not disclose that the signal detection circuit is connected to the conductive layer and detects a current flowing through the conductive layer. Therefore, Ogura does not disclose inputting a detection signal from such a detection circuit to a main control unit.
Kim U.S. PGPUB No. 2009/0152461 discloses a charged particle beam device that irradiates a conductive layer 30 (in contact with an insulating layer 20) with an electron beam and measures the current of the conductive layer 30 (“if a large current value is simultaneously measured through the single conductive layer 30” [0036]). However, in Kim, the structure of the conductive layer and insulating layer is the sample and therefore Kim does not disclose that the insulating layer is in contact with the sample, as claimed.
Moses et al. U.S. PGPUB No. 2004/0046120 discloses a charged particle beam device that measures current across a conductive membrane that is irradiated with an electron beam (“We measure the current with no obstruction to estimate the full current that the SEM provides at the sample, and then measure the effect of the membrane on this current. Finally, we measure the current going through the membrane to a given material, in our case gold and water” [0087]). However, Moses does not disclose that the conductive layer is formed on an insulating layer that is in contact with the sample.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a charged particle beam device comprising: a main control unit that irradiates a conductive layer of a sample chamber placed on a stage with an electron beam from an electron optics system and is input with a detection signal from a signal detection circuit detecting a current flowing through the conductive layer; wherein the conductive layer is formed on a first insulating layer that is in contact with the sample.

Regarding independent claims 13, 17, 23, and 28; these claims include substantially similar limitations to those of independent claim 1 and are allowable at least for the reasons indicated with respect to independent claim 1.

Regarding dependent claims 14, 19, 24-26, and 29; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claim 21 includes substantially similar limitations to those of independent claim 1 and are allowable at least for the reasons indicated with respect to independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881